Title: From John Adams to Joan Derk van der Capellen tot den Pol, 22 October 1780
From: Adams, John
To: Capellen tot den Pol, Joan Derk, Baron van der


     
      Sir
      Amsterdam October 22d 1780
     
     I have this day recieved the Letter, which You did me the Honour to write me on the sixteenth instant. I beg You, Sir, to accept of my sincere Thanks for this Instance of your Attention to the United States of America. I have long desired the Honour of an Acquaintance with the Baron Van der Capellan, whose virtuous Attachment to the Rights of Mankind, and to the Cause of America, as founded in the clearest Principles of them, has been long known and admired in America.
     I beg Leave to communicate to You in Confidence, as I have done to a very few as yet in this place, that although Mr. Laurens was destined to this Country, on an important Negotiation for the United States, yet the Congress, lest an Accident might happen to Mr. Laurens, have been pleased to send to me a Commission, in part at least of the same Import, although I had before a Commission for another Service. I have kept my Commission secret, in hopes of Mr. Laurens’s Arrival. But all hopes of this, by the barbarous Severity of the English, are now at an End, and I must set myself in earnest about the Business of my Commission.
     I have not yet settled the Conditions, nor determined upon an House. I should be happy, Sir, to have your Advice in Respect to both.
     You give me great pleasure, by informing me, that a Relation of yours has discovered an Inclination to place twenty thousand Florins in the American Funds. As soon as an House is chosen and the Terms fixed, I shall with pleasure accept the offer.
     I shall give great Attention to the Gentlemen, You are so good as to recommend to me.
     Mr. Trumbull is, as I believe in London. He will doubtless pay his Respect to You, when he comes this Way.
     I have the Honour to be, with the highest Respect, Sir, your obliged and obedient Servant.
     
      John Adams
     
    